1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
7                           SOUTHERN DISTRICT OF CALIFORNIA
8
9    MYCHAL ANDRA REED,                                   Case No.: 18cv361-JLS-LL
10                                       Plaintiff,
                                                          ORDER GRANTING PLAINTIFF’S
11   v.                                                   REQUEST FOR STAMPED COPY
                                                          OF ECF NO. 113
12   DANIEL PARAMO, et al.,
13                                   Defendants.          [ECF No. 122]
14
15
16
17
18         Currently before the Court is Plaintiff’s request for a court-stamped copy of
19   Plaintiff’s second request to replace the magistrate judge and clerk assigned to his case
20   [ECF No. 113]. ECF No. 122. Plaintiff states that he is requesting the copy because he is
21   proceeding in forma pauperis and cannot afford copies. Id. “The statute providing authority
22   to proceed in forma pauperis, 28 U.S.C. § 1915, does not include the right to obtain court
23   documents without payment.” Davidson v. Sullivan, No. 17cv0421 H (MDD), 2018 WL
24   2837472, at *42 (S.D. Cal. June 8, 2018), report and recommendation adopted sub nom.
25   Davidson v. Kernan, No. 3:17-cv-00421-H-MDD, 2018 WL 3913395 (S.D. Cal. Aug. 15,
26   2018); see also Tedder v. Odel, 890 F.2d 210, 211 (9th Cir. 1989) (finding 28 U.S.C. §
27   1915 does not waive costs of litigation other than filing of the complaint and service of
28   process). Nevertheless, the Court will allow this request but warns Plaintiff that any further

                                                      1
                                                                                      18cv361-JLS-LL
1    requests will need to demonstrate a specific showing of need. See Davidson v. Sullivan,
2    2018 WL 2837472, at *42. Accordingly, the Court GRANTS Plaintiff’s request for a
3    court-stamped copy of ECF No. 113 and DIRECTS the Office of the Clerk to mail the
4    copy to Plaintiff.
5          IT IS SO ORDERED.
6    Dated: April 6, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                18cv361-JLS-LL
